ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Rizzani de Eccher (USA), Inc.               )      ASBCA No. 61805
                                            )
Under Contract No. W912ER-l l-C-0001        )

APPEARANCE FOR THE APPELLANT:                      Jeffrey G. Gilmore, Esq.
                                                    Akerman LLP
                                                    Vienna, VA

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Nancy L. Pell, Esq.
                                                   Cara M. Mroczek, Esq.
                                                   James D. Stephens, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Middle East
                                                    Winchester, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 5, 2019


                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61805, Appeal ofRizzani de Eccher
(USA), Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals